LOAN AGREEMENT (Maryland Acquisition Loan) BETWEEN OHI ASSET III (PA) TRUST, as Lender and BEL PRE LEASING CO., LLC RIDGE (MD) LEASING CO, LLC MARLBORO LEASING CO., LLC FAYETTE LEASING CO., LLC LIBERTY LEASING CO., LLC HOWARD LEASING CO., LLC PALL MALL LEASING CO., LLC WASHINGTON (MD) LEASING CO., LLC MARYLAND NH ASSET, LLC as Borrowers and OMG RE HOLDINGS, LLC OMG RE LEASING CO., LLC OMG ASSET OWNERSHIP, LLC HEALTH CARE FACILITY MANAGEMENT, LLC RESIDENT CARE CONSULTING, LLC as Parent Guarantors Dated:April , 2008 TABLE OF CONTENTS ARTICLE I - DEFINITIONS 3 1.1 DEFINITIONS 3 ARTICLE II - TERMS OF THE LOAN TRANSACTION 18 2.1 THE LOAN 18 2.2 UNCONDITIONAL OBLIGATIONS 18 2.3 NO PREPAYMENT 18 2.4 BORROWERS TO PAY EXPENSES 19 2.5 USE OF LOAN PROCEEDS 20 2.6 FURTHER ASSURANCES 20 2.7 EXTENSION OF MATURITY DATE 20 2.8 ESCROWED CAPITAL IMPROVEMENTS FUNDS 21 ARTICLE III – SECURITY 23 3.1 SECURITY 23 3.2 OBLIGATIONS SECURED 24 3.3 RELEASE OF CERTAIN FACILITIES DURING FIRST THREE YEARS 24 3.4 RELEASE OF CERTAIN FACILITIES AFTER SEVEN YEARS 25 ARTICLE IV - CONDITIONS TO THE OBLIGATION OF LENDER TO CLOSE 27 4.1 BORROWERS’ COMPLIANCE 27 4.2 EXECUTION AND DELIVERY OF DOCUMENTS 27 4.3 RECORDING AND PAYMENT OF CHARGES 27 4.4 TITLE COMMITMENTS 27 4.5 INSURANCE 28 4.6 NO DAMAGES 28 4.7 NO OFFSETS OR CLAIMS 28 4.8 REPRESENTATIONS AND WARRANTIES 28 4.9 CORPORATE PROCEEDINGS 28 4.10 OPINION OF COUNSEL 28 4.11 FINANCIAL STATEMENTS 28 4.12 LICENSES 29 4.13 SURVEYS 29 4.14 COMPLIANCE 29 4.15 ENVIRONMENTAL ASSESSMENTS 30 4.16 DUE DILIGENCE 30 4.17 APPROVAL OF OCCUPANCY AGREEMENTS 30 4.18 REHABILITATION PLAN 30 4.19 SECURITY DEPOSIT 30 ARTICLE V - REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS AND THE GUARANTOR 30 5.1 ORGANIZATION OF BORROWERS AND PARENT GUARANTORS 31 5.2 PARENT GUARANTORS’ FINANCIAL CONDITION 31 5.3 FINANCIAL CONDITION BORROWERS/FACILITIES 31 5.4 TAXES.EACH PARENT 32 5.5 LICENSES 32 5.6 THE FACILITIES 32 5.7 LITIGATION 33 5.8 ERISA.NONE OF BORROWERS HAVE, OR HAS HAD, ANY EMPLOYEES OR ANY PLANS. 33 5.9 PERSONAL PROPERTY; SECURITY INTERESTS 33 5.10 REPORTS BY BORROWERS 34 5.11 DEFECTS 34 5.12 NO ENCROACHMENTS 34 5.13 NO CONDEMNATION 34 5.14 INSURANCE POLICIES 34 5.15 NO OTHER DEFAULTS 34 5.16 NO ASSESSMENTS 34 5.17 FOREIGN PERSON STATUS 35 5.18 HAZARDOUS SUBSTANCES 35 5.19 NO BROKERS 35 5.20 GOVERNMENT AUTHORIZATIONS; EXISTING LEASES AND MANAGEMENT AGREEMENTS; TRANSFER OF LICENSES 35 5.21 INTENTIONALLY OMITTED. 35 5.22 FACILITIES 35 5.23 NO INVESTMENT COMPANY 36 5.24 NO EVENT OF DEFAULT 36 5.25 NO MISLEADING STATEMENTS 36 ARTICLE VI - SPECIAL COVENANTS OF BORROWERS AND PARENT GUARANTORS 36 6.1 EXISTENCE; NO FUNDAMENTAL CHANGE. 36 6.2 PERSONAL PROPERTY 37 6.3 USE OF FACILITIES 37 6.4 COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS, INSTRUMENTS, ETC 38 6.5 LEGAL REQUIREMENT COVENANTS 38 6.6 MINIMUM CAPITAL EXPENDITURES 39 6.7 MANAGEMENT AGREEMENTS; RELATED PARTY DEBTS 39 6.8 LENDER’S RIGHT TO CURE BORROWERS’ DEFAULT 39 6.9 TAX RETURNS 40 6.10 OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS 40 6.11 PUBLIC OFFERING INFORMATION 41 6.12 LENDER’S RIGHT TO INSPECT 42 6.13 NO INVESTMENTS.WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, N 42 6.14 INVESTMENT COMPANY 42 6.15 OFF-BALANCE SHEET LIABILITIES 42 6.16 CERTAIN FINANCIAL COVENANTS 42 6.17 WORKING CAPITAL LOAN 44 6.18 BANK ACCOUNTS 44 6.19 OTHER FACILITIES 45 6.20 NO OTHER BUSINESS 45 6.22 DEED OF TRUST COVENANTS 45 6.23 ENVIRONMENTAL COVENANTS 59 6.24 ESTOPPEL CERTIFICATES 63 ARTICLE VII - DEFAULT AND RIGHTS TO ACCELERATE; SECURITY DEPOSIT 63 7.1 EVENTS OF DEFAULT 63 7.2 REMEDIES 66 7.3 LENDER’S OTHER COLLECTION REMEDIES 66 7.4 SECURITY DEPOSIT 66 ARTICLE VIII - MISCELLANEOUS 67 8.1 ARBITRATION 67 8.2 BORROWERS TO PAY REASONABLE EXPENSES 67 8.3 MUTUAL WAIVER OF RIGHT TO JURY TRIAL 68 8.4 ASSIGNMENT 68 8.5 THIRD PARTIES 68 8.6 NO PUBLIC ANNOUNCEMENTS 68 8.7 DELIVERY OF EXHIBITS 68 8.8 FURTHER ASSURANCES 68 8.9 NOTICES 69 8.10 OHIO LAW 70 8.11 COUNTERPARTS 70 8.12 CAPTIONS 70 8.13 INTEGRATION; WAIVER 70 8.14 TIME OF THE ESSENCE 70 LOAN AGREEMENT (Maryland Acquisition Loan) This
